DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered. Claims 4-6 are currently pending where claims 1-3 and 7-9 are cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-1402708 (Lee hereinafter) in view of US 8414276 (Schuller hereinafter).
Regarding claim 4, Lee teaches a piston pump (Figure 3) that discloses a sleeve housing (Sleeve 110) which is provided with a discharge hole and defines a bore (Discharge hole 118/141/113 and internal bore of 110); a piston which has an inlet flow passage for drawing oil into the bore and is reciprocally movably inserted into the bore (Piston 120 with inlet passage 121); an inlet valve which is configured to open and close the inlet flow passage (Inlet valve 150); an outlet valve cover which is coupled to the sleeve housing to surround a portion at which the discharge hole is formed (Outlet valve 160 with valve cover 140); an outlet valve which is configured to open and close the discharge hole (Outlet valve 160); an oil filter which is coupled to the sleeve housing (Oil Filter Assembly 135); and a sealing member which is interposed between the sleeve housing and the piston to provide a sealing therebetween (Sealing member 133/134/138), wherein the inlet valve comprises a ball configured to open and close the inlet flow passage (Inlet valve 150 with ball 151), a retainer receiving the ball (Body 170), a coil spring elastically supporting the ball against the retainer (Spring 153 as seen in Figure 3), and a return spring elastically supporting the retainer against the sleeve (Return spring 125), wherein the sealing member is directly supported against the oil filter so as not to be separated from the sleeve housing (The filter will not be separated from the sleeve and Figure 3 shows the oil filter assembly 1335 supporting and end of the sealing member of 133/134/138), and wherein the sealing member comprises a separation prevention protrusion against which the piston is blocked to prevent a separation of the piston from the sleeve housing (Grooves of 133 and piston 120 per ¶ 29-30 of the provided translation), and wherein the piston is supported by the return spring via the sealing member and the retainer in one direction of a reciprocal movement of the piston (Shown in Figure 3 with spring 125), and is supported by the separation 
Lee is silent with respect to a supporting portion which is elongated in a radially inward direction from an inner circumferential surface of the sealing portion, and is interposed between a supporting portion of the retainer and a blocking protrusion which is formed on an outer circumferential surface of the piston.
However, Schuller teaches a piston pump that discloses a sealing body that discloses a supporting portion which is elongated in a radially inward direction from an inner circumferential surface of the sealing portion, and is interposed between a supporting portion of the retainer and a blocking protrusion which is formed on an outer circumferential surface of the piston (Sealing body 18 elongated in the radially inward direction and it is between the equivalent supporting portion of a retainer 20 and a blocking portion of the 90° bent of the piston 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing assembly of Lee with the support portion of Schuller to further prevent the seals from separating during operation. 
Regarding claim 5
Regarding claim 6, Lee’s teachings are described above in claim 4 where Lee further discloses that the oil filter is provided with a supporting surface (Surface of 135 mating with 138), and wherein a frontal end of the sealing member is supported against the supporting surface so that the sealing member is prevented from being separated from the sleeve housing (Evident from Figure 3).

Response to Arguments
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746